          Case 1-18-43429-ess              Doc 24        Filed 11/08/18         Entered 11/08/18 16:14:19


                               SCHILLER, KNAPP,
                           LEFKOWITZ & HERTZEL, LLP
                                              Attorneys and Counselors at Law
                                                  _________________________

                            950 New Loudon Road, Suite 109, Latham, NY 12110-2100
                                    (518) 786-9069 Fax: (518) 786-1246*
                                           *Not For Service of Any Litigation Papers
                                           (ALL REPLIES TO LATHAM OFFICE)


November 8, 2018

Honorable Elizabeth S. Stong
United States Bankruptcy Court
Eastern District of New York
Conrad B. Duberstein U.S. Courthouse
271-C Cadman Plaza East
Brooklyn, NY 11201-1800

                Re:      In re Loretta Poliseno-Fischer
                         Bankruptcy Petition #: 1-18-43429-ess

Dear Judge Stong:

Please be advised that our Firm represents AJX Mortgage Trust I, a Delaware Trust, Wilmington
Savings Fund Society, FSB, Trustee, by it servicing agent Gregory Funding, LLC (the “Creditor”) in
the above-referenced matter. This letter serves to provide the Court with an update with regard to
the Debtor’s request for loss mitigation.

The subject loan remains contractually due for the August 1, 2010 payment with mortgage arrears
in the amount of $300,777.87. Notwithstanding the gargantuan mortgage arrears and eight year
default as fully set forth below the Creditor cooperated in good faith with the Debtor’s request for
loss mitigation

On June 12, 2018 the Debtor filed a proposed Chapter 13 Plan which included a request to
participate in this Court’s Loss Mitigation Program. Below is a chronology of events since the
Debtor’s initial request.

                July 2, 2018                Creditor filed a Loss Mitigation Contact Designation and
                                            Loss Mitigation Package.
                October 4, 2018             The Debtor submitted an incomplete package for review.
                October 5, 2018             The attached Incomplete Notice was provided to Debtor’s
                                            counsel. See Exhibit A

                                ________________________________________
                Buffalo Office: 200 John James Audubon Parkway, Suite 202, Amherst, NY 14228 (518) 786-9069
                      Vermont Office: PO Box 872, 5527 Main Street, Waitsfield, VT 05673 (802) 225-8351
                   New Jersey Office: 30 Montgomery Street, Suite 1205, Jersey City, NJ 07302 (518) 786-9069
 Jaclyn C. Clemmer, Esq. is admitted to practice in NY and NJ and is the responsible attorney for the law firm’s NJ office.

                      Schiller, Knapp, Lefkowitz & Hertzel, LLP, is an LLP formed in the State of New York
          Case 1-18-43429-ess        Doc 24   Filed 11/08/18    Entered 11/08/18 16:14:19




                October 16, 2018      A second incomplete package was submitted by the
                                      Debtor.
                October 17, 2018      The attached Incomplete Notice was sent to Debtor’s
                                      Counsel. See Exhibit B
                October 22, 2018      Additional documents trickled in but again the loss
                                      mitigation was incomplete.
                October 29, 2018      Follow up email send to Debtor’s counsel regarding
                                      10/17/2018 Incomplete Notice

After waiting three (3) months for an initial package and then receiving three (3) incomplete
submissions on November 2, 2018 the Creditor issued a Loss Mitigation Denial. The foregoing
highlights the arguments fully set forth in the Creditor’s Motion to Dismiss and Motion to
Terminate.

Notwithstanding the foregoing, annexed hereto as Exhibit “C” is a November 7, 2018 detailing the
documents needed by the Creditor to move forward with a review of the Debtor’s request for loss
mitigation which request was initially filed with this Court back on June 12, 2018.




                                                   Very truly yours,

                                                   _s/Lisa Milas_________________ ___
                                                   Lisa Milas, Esq.
cc:   Naomi Zeltser, Esq. (Via ECF, only)
